965 A.2d 554 (2009)
290 Conn. 914
STATE of Connecticut
v.
Jason J. OSIMANTI.
No. 18311.
Supreme Court of Connecticut.
Decided February 11, 2009.
Lauren Weisfeld, senior assistant public defender, in support of the petition.
Frederick W. Fawcett, supervisory assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 111 Conn.App. 700, 962 A.2d 129 (2008), is granted, limited to the following issues:
"1. Did the Appellate Court properly uphold the trial court's (a) exclusion of relevant self-defense evidence and (b) instructions on self-defense?"
"2. Did the Appellate Court properly uphold the sufficiency of the trial court's inquiry into alleged jury bias?"
KATZ, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18311.